DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claim amendment filed January 9, 2019.
Claim 1 is pending and have been examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim 1, for example recites the limitation “determining…that the consumer device is associated with a secure transaction account" which lacks sufficient antecedent basis in Applicant's specification. The specification indicates that the digital certificate is installed on the buyer computer. However, the specification doesn’t appear to discuss/mention how or in what way “the consumer device is associated with a secure transaction account.” See also the PTAB Decision page 7, lines 8-12 on the parent U.S. application (10172149).  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, recites the limitation “in response to said transaction request, determining whether said consumer device is associated with said secure transaction account; in response to determining that said consumer device is associated with said secure transaction account, initiating a secure transaction between said consumer device and said merchant server” and which lacks sufficient support in Applicant’s original specification. 

The specification does not appear to show that the server that is receiving the request, makes the determination as to whether the consumer device is associated with the account. The specification does not  also appear to show that the consumer device that is transmitting the request, makes the determination as to whether the consumer device is associated with the account. Appropriate correction is required. See also the PTAB Decision mailed November 23, 2016,  page 7, lines 8-12 on the parent U.S. application (10172149).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claim 1 is directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 


Claim 1 recites series of steps for conducting a secure transaction by verifying consumer account information, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions. 

The limitations that set forth the abstract idea are:

receiving a request from a […] to engage in a transaction with said merchant server using said secure transaction account;
in response to said transaction request, determining whether said consumer device is associated with said secure transaction account; 
in response to determining that said consumer device is associated with said secure transaction account, initiating a secure transaction between said consumer device and said merchant server; and 
fulfilling a purpose of said secure transaction for a consumer associated with said consumer device.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
consumer device
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, 
The consumer device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of sending a transaction request
Additionally, para [0034], [0037], [0039] of the application as published indicates that the consumer device, the merchant server, and the transaction server are general conventional computers (e.g. general-purpose computers). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing 

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Accordingly, claim 1 is rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under 35 U.S.C. §102(e) as being anticipated by Linehan (U.S. Patent No. 6327578) (“Linehan”) 

As per claim 1: Linehan discloses: 
receiving a request (start message 220) from a consumer device (consumer computer 202) to engage in a transaction with said merchant server (merchant computer 204) using said secure transaction account (col. 5, lines 50-65); 
in response to said transaction request, determining whether said consumer device is associated with said secure transaction account (e.g. authenticating using digital signature generated by a smart card that is connected to the consumer computer or using digital certificates installed/retrieved from consumer computer) (col. 2, lines 12-31; col. 7, lines 20-54; col. 9, lines 7-; fig. 2C & related text)
in response to determining that said consumer device is associated with said secure transaction account, initiating a secure transaction between said consumer device and said merchant server (in response to the retrieving/generating of authentication information such as signature, digital 
fulfilling a purpose of said secure transaction for a consumer associated with said consumer device (col. 7, lines 55- col. 8, line 15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is alternatively rejected under 35 U.S.C. §103(a) as being unpatentable over Linehan (U.S. Patent No. 6327578) (“Linehan”) in view of Kausik et al (US 20050246290 A1) (“Kausik”).

As per claim 1: Linehan discloses: 
receiving a request (start message 220) from a consumer device (consumer computer 202) to engage in a transaction with said merchant server (merchant computer 204) using said secure transaction account (col. 5, lines 50-65); 
in response to said transaction request, determining whether said consumer[…] is associated with said secure transaction account (e.g. 
in response to determining that said consumer […] is associated with said secure transaction account, initiating a secure transaction between said consumer device and said merchant server (in response to authenticating the consumer, initiating a transaction)  (col. 2, lines 12-31; col. 7, lines 20-54; col. 9, lines 7-; fig. 2C; & related text; step 306 of fig. 3); and 
fulfilling a purpose of said secure transaction for a consumer associated with said consumer device (col. 7, lines 55- col. 8, line 15).

Linehan does not expressly disclose determining that said consumer device is associated with said secure transaction account. 
 
Kausik, however, clearly disclose:

 storing at the consumer’s computer a payment card comprising a payment digital certificate  (¶¶ [0009]- [0020], [0029]; fig. 3 & related text).
When conduction online transactions, the payment card will sign the transaction details and send the signed transaction details along with the stored digital certificate in a transaction authorization message to be forwarded to the issuer for authorization  (¶¶ [0009]- [0020], [0029], [0034]; fig. 3 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Linehan’s teaching  to include a digital certificate that is stored and linked to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Cook et al (U.S. Patent No. 6,675,153 B1) discloses in the abstract:
registering consumer payment information at a payment server and launching a charge slip application including securely transferring unique transaction information for display to the consumer. The consumer digitally signs the charge slip and encrypts the charge slip and consumer digital signature with a payment server key. The merchant digitally signs the encrypted charge slip data. The payment server authenticates the consumer, the merchant and the transaction details at the payment server and requests authorization of the transaction from a card processor. Upon approval, the payment server returns an approval and shipping information for the consumer to the merchant so that the transaction can be completed.

Goldstein et al (US 6957334 B1) (“Goldstein”):

A method for providing secure guaranteed transactions over a computer network, said transactions conducted between a user and a recipient merchant, said method comprising the steps of a) authenticating a user; b) receiving a recipient merchant request, said recipient merchant request including a merchant transaction identifier; c) generating an authentication document including said merchant transaction identifier, if said user is authentic; d) adding a digital signature to said authentication document; and e) transmitting said authentication document to said user, wherein said recipient merchant request originates from a merchant as a redirect message transmitted to said user.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf